— In Em action for divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Kitson, J.), dated January 18, 1990, as awarded the plaintiff wife counsel fees and disbursements in the sum of $27,265.05.
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Justice Kitson of the Supreme Court in his memorandum decision and order dated January 17,1989.
There is no merit to the defendant’s appellate contention that this matter should be remitted for an evidentiary hearing on the issue of counsel fees and disbursements. The parties agreed that the issue was to be decided on the submission of papers, the defendant never requested a hearing at any time before the Supreme Court, and the submitted documents were sufficient to permit a proper determination as to the wife’s entitlement to an award of counsel fees and disbursements and the sum to be awarded to her (see, Osborn v Osborn, 144 AD2d 350, 352; Lancaster v Lancaster, 141 AD2d 701; Scheer v Scheer, 139 AD2d 502; Melone v Melone, 113 AD2d 745). Harwood, J. P., Lawrence, Eiber and Balletta, JJ., concur.